Citation Nr: 1104201	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for Department of Veterans Affairs educational 
assistance benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 until January 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which 
denied service connection for the above-referenced claim.

In his August 2007 notice of disagreement, the Veteran 
requested that the RO expedite his pending 
"unemployability" claim.  It is unclear from the evidence 
included in the claims file presently before the Board as 
to whether the Veteran currently has a pending claim for a 
total disability rating based on individual 
unemployability (TDIU) due to any service-connected 
disabilities.  Therefore, the issue of entitlement to a 
TDIU is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran had active service from July 1982 until January 
1994.

2.  The Veteran did not first enter active duty as a member of 
the Armed Forces after June 30, 1985.

3.  The Veteran entered active service on or after January 1, 
1977, and before July 1, 1985.

4.  The Veteran did not enroll in the post-Vietnam Veterans' 
Educational Assistance Program (VEAP).   

5.  The Veteran was not a participant in Chapter 32 (VEAP) on 
October 9, 1996, did not have money in the Chapter 32 fund, did 
not serve on active duty on October 9, 1996, and did not make an 
irrevocable election to receive educational benefits under Public 
Law 104-275 in lieu of Chapter 32 benefits.

6.  The Veteran did not have any period of reservist service, to 
include service in the Select Reserve.  

7.  The Veteran was not a member of a reserve component called or 
ordered to active service and did not serve on active duty after 
September 11, 2001, under a qualifying contingency.
  

CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for education assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
21.7040, 21.7044 (2010).

2.  The criteria for 38 U.S.C. Chapter 32 (VEAP) education 
benefits have not been met.  38 U.S.C.A. § 3202, 3221, 3222 (West 
2010); 38 C.F.R. § 21.5040 (2010).

3.  The criteria for basic eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code, have not been 
met.  10 U.S.C. A. §§ 16132, 16133 (West 2002 and Supp. 2010); 38 
C.F.R. §§ 21.7520, 21.7540, 21.7550, 
21.7551 (2010).

4.  The criteria for entitlement to basic eligibility for 
education benefits under Chapter 1607, Title 10, United States 
Code, have not been met.  10 U.S.C.A. §§ 16161-16165 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural 
assistance VA must provide to claimants in certain cases.  If the 
VCAA is applicable, the Board must ensure that the required 
notice and assistance provisions of the law have been properly 
applied.  There are some claims, however, to which VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, 
as in this case, turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.).  

As such, no further action is required pursuant to the VCAA.

Educational Assistance

There have been various VA educational assistance programs in 
effect that are considered below.

In order to be entitled to Chapter 30 educational assistance, an 
individual must first become a member of the Armed Forces or 
first enter active duty as a member of the Armed Forces after 
June 30, 1985, and in the case of an individual whose obligated 
period of active duty is three years or more, serve at least 
three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- (2) (2010).  
Additionally, an individual may establish eligibility for basic 
educational assistance based on a combination of service on 
active duty and service in the Selected Reserve if an individual 
first becomes a member of the Armed Forces or first entered 
active duty as a member of the Armed Forces after June 30, 1985, 
and completed the requirements of a high school diploma and 
successfully completed 12 semester hours in a program of 
education leading to a standard college degree.  38 C.F.R. § 
21.7042(b)(1)-(2).

Thus, in general, eligibility for benefits under the Montgomery 
GI Bill hinges upon a claimant first entering military service 
after June 30, 1985.  See 38 C.F.R. § 20.7042(a)(1).  The Veteran 
in this case began active service in 1982.  Therefore, the 
Veteran is not eligible for Chapter 30 education benefits under 
these general criteria.

The Board will also consider eligibility for educational 
assistance under the Post-Vietnam Era Veterans' Educational 
Assistance Act Program (VEAP).

With respect to the VEAP, 38 U.S.C.A. § 3221 provides that each 
person entering military service on or after January 1, 1977, and 
before July 1, 1985, shall have the right to enroll in the 
education benefits program provided by this chapter at any time 
during such person's service on active duty before July 1, 1985.  
When a person elects to enroll in the program, the person must 
participate for 12 consecutive months before disenrolling or 
suspending participation.  The requirement of 12 consecutive 
months of participation shall not apply when the participant 
suspends participation or disenrolls because of personal hardship 
or is released from military duty.

The Veteran in this case entered active duty in 1982, within the 
timeframe.  However, he did not enroll in this program before 
July 1, 1985, and participate for 12 consecutive months.

In 1996, the Veterans' Benefits Improvements Act of 1996, Pub. L. 
No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) (hereinafter Public 
Law 104-275) was enacted which extended eligibility for the 
Chapter 30 (Montgomery GI Bill) program to additional Chapter 32 
(VEAP) participants.  See Public Law 104-275, § 106 (presently 
codified at 38 U.S.C.A. § 3018C).  Under the provisions of 
Section 106 of Public Law 104-275, a Chapter 32 participant with 
money in the Chapter 32 fund could be eligible for Chapter 30 
benefits if, in pertinent part, the individual was a participant 
in Chapter 32 (VEAP) on October 9, 1996; served on active duty on 
October 9, 1996; completed the requirements of a secondary school 
diploma; if discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 1997 
made an irrevocable election to receive benefits under this 
section in lieu of benefits under Chapter 32.  See 38 U.S.C.A. § 
3018C (a) (West 2002); Public Law 104- 275, § 106 (a).

The Veteran in this case was not a participant in Chapter 32 
(VEAP) on October 9, 1996.  He did not have money in the Chapter 
32 fund; he did not serve on active duty on October 9, 1996; and, 
prior to October 9, 1997, he did not make an irrevocable election 
to receive benefits under this section in lieu of benefits under 
Chapter 32.  See 38 U.S.C.A. § 3018C (a) (West 2002); Public Law 
104- 275, § 106 (a).

The Board will also consider eligibility for educational 
assistance under Chapter 1606, of Title 10, United States Code.  
This is another educational assistance program enacted by 
Congress.  This program is for members of the Selected Reserve of 
the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the 
Army and Air National Guard. The Reserve components decide who is 
eligible for the program.  VA makes the payments for the 
program.  Chapter 1606 assists eligible persons to further their 
education after high school.  It provides educational assistance 
for people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.

A reservist may initially become eligible when he or she enlists, 
reenlists, or extends an enlistment as a reservist so that the 
total period of obligated service is at least 6 years from the 
date of such enlistment, reenlistment, or extension; or when he 
or she is appointed, or is serving as a reserve officer and 
agrees to service in the Selected Reserve for a period of not 
less than 6 years in addition to any other period of obligated 
service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. 
§ 21.7540(a)(1).  The reservist must also complete his or her 
initial period of active duty for training (ACDUTRA); must be 
participating satisfactorily in the Selected Reserve; must not 
have elected to have his or her service in the Selected Reserve 
credited toward establishing eligibility to benefits provided 
under 38 U.S.C., Chapter 30; and must have met the requirements 
for a secondary school diploma (or an equivalency certificate) 
before applying for educational assistance.  38 C.F.R. § 
21.7540(a)(2)-(5).

In this case, the information from the Department of Defense 
(DOD) does not reflect that the Veteran enlisted, reenlisted, or 
extended an enlistment as a reservist so that the total period of 
obligated service was at least 6 years from the date of such 
enlistment, reenlistment, or extension; or that he was appointed 
to service or served in the Selected Reserve for a period of not 
less than 6 years in addition to any other period of obligated 
service in the Selected Reserve.  Indeed, in statements dated 
throughout the pendency of the appeal, the Veteran denied any 
reservist service.

The reservist may still use the full 10 years if he/she leaves 
the Selected Reserve because of a disability that was not caused 
by misconduct, the reservist's unit was inactivated during the 
period from October 1, 1991, through September 30, 1999, or in 
certain instances when the reservist is involuntarily separated.  
38 C.F.R. § 21.7550(c), (d).  The Veteran does not meet any of 
the exceptions for an extended 10-year period of eligibility for 
education benefits.  He was not discharged from the Selected 
Reserve because of a disability that was not due to willful 
misconduct.  See 38 C.F.R. §21.7550(d).  Furthermore there is no 
evidence that his reserve unit was inactivated during the period 
of October 1, 1991, through December 31, 2001, and he was 
thereafter involuntarily discharged to the Selected Reserve.  See 
38 C.F.R. §21.7550(e).  In addition, there is no evidence that 
the Veteran was ordered to active duty while serving in the 
Selected Reserve, which would permit an extension of the time 
limit on eligibility. See 38 C.F.R. §21.7550(b).  The record 
further fails to show that he was enrolled in a program and was 
midterm when eligibility was denied.  See 38 C.F.R. §21.7550(c).  
There is also no confirmation from the DOD that he returned to 
the Selected Reserve within one year.  38 U.S.C.A. § 3012.  
Finally, there is no evidence he was prevented from initiating or 
completing a program of education prior to September 4, 1991, due 
to a physical or mental disability which was incurred in or 
aggravated by service in the Selected Reserve.  38 C.F.R. § 
21.7551(a).

Finally, the Board notes that law provides educational assistance 
to members of the reserve components called or ordered to active 
service in response to a war or national emergency declared by 
the President or the Congress, in recognition of the sacrifices 
that those members make in answering the call to duty.  DOD and 
the Department of Homeland Security determine who is eligible for 
the benefits and VA administers the program and pays benefits 
from funds contributed by DOD to each member entitled to 
educational assistance.  10 U.S.C.A. §§ 16161, 16162, 16163.

On or after September 11, 2001, a member of a reserve component 
is entitled to educational assistance if the member (1) served on 
active duty in support of a contingency operation for 90 
consecutive days or more; or (2) in the case of a member of the 
Army National Guard of the United States or the Air National 
Guard of the United States, performed full time National Guard 
duty under section 502(f) of title 32 for 90 consecutive days or 
more when authorized by the President or Secretary of Defense for 
the purpose of responding to a national emergency declared by the 
President and supported by Federal funds.  10 U.S.C.A. § 
16163(a).  A member remains entitled to educational assistance 
while serving (1) in the Selected Reserve of the Ready Reserve, 
in the case of a member called or ordered to active service while 
serving in the Selected Reserve; or (2) in the Ready Reserve, in 
the case of a member ordered to active duty while serving in the 
Ready Reserve (other than the Selected Reserve).  10 U.S.C.A. § 
16164(a).  Educational assistance may not be provided or, if 
being provided, shall be terminated (1) if the member is 
receiving financial assistance under section 2107 of this title 
as a member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready Reserve, 
as provided for under section 16164(a)(1) or section 16164(a)(2), 
as applicable, of this title.  10 U.S.C.A. § 16165(a).  The 
Veteran in this case did not serve on or after September 11, 
2001.

DOD has not established eligibility for this Veteran for Chapter 
1607 (REAP) benefits.  The regulations clearly reflect that 
determinations of eligibility for REAP benefits are within the 
sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 21.7550.

The Veteran basically contends that he was not notified of 
potential VA educational assistance benefits, and that when he 
was notified he was financially unable to participate.  
Specifically, he submitted a November 1994 letter from the 
Department of the Navy, which states that he was verified as 
being eligible for the Montgomery GI Bill enrollment status but 
that he was never counseled or afforded the opportunity to 
enroll.  The letter does not specifically identify whether the 
Veteran's eligibility was determined under Chapter 30 education 
assistance benefits or under Chapter 32 VEAP participation.  
Nonetheless, the letter instructed the Veteran to make a one-time 
lump sum payment of $1200 to enroll in the program within 180 
days from the date of the letter.  The Veteran stated that he was 
unable to make the requested payment, and thus did not enroll in 
the program during the specified time period.

As discussed above, the Veteran in this case is not eligible for 
educational assistance under the general criteria for the 
Montgomery GI Bill under Chapter 30 or for extended eligibility 
for Chapter 30 benefits as a participant in Chapter 32 (VEAP).  
Therefore, although he claims to have been previously notified of 
his eligibility for participation in the Montgomery GI Bill, the 
Board, as explained above, does not find a legal basis to award 
such benefits.  Moreover, the Veteran has explicitly stated that 
he did not provide the sum requested by the November 1994 letter, 
and thus, did not actually enroll in the program whatsoever.

In this regard, the Board understands the Veteran's frustrations 
with respect to his claim.  However, VA does not have the duty to 
provide personal notice of potential eligibility for VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also 
Lyman v. Brown, 5 Vet. App. 194 (1993).  Further, although VA is 
required to inform the Veteran correctly about basic eligibility 
or ineligibility for educational assistance benefits, the remedy 
for breach of such an obligation cannot involve payment of 
benefits where statutory requirements for such benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 
7 Vet. App. 29, 30 (1994).  Even if the Veteran was not informed 
or was misinformed regarding VA benefits, the Board cannot grant 
his claim on that basis.  The Board also notes that VA does not 
have control over any actions taken or not taken by the service 
departments.

Although it is sympathetic to the Veteran's claim, the Board is 
without authority to grant the claims on an equitable basis and 
instead is constrained to follow the specific provisions of law.  
See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Eligibility for VA educational assistance benefits is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


